EXHIBIT 10.20

Emergent BioSolutions Inc.


Non-Qualified Stock Option Award Agreement – Irish Participant


1.                  Grant of Option.
This evidences the grant by Emergent BioSolutions Inc., a Delaware corporation
(the “Company”), to an employee of the Company (the “Participant”), of an option
to purchase, in whole or in part, on the terms provided herein and in the
Company’s Stock Incentive Plan (the “Plan”), that number of shares (the
“Shares”) of common stock, with a $0.001 par value per share, of the Company
(“Common Stock”) set forth under the summary of  the grant in your account in
the Company’s third-party electronic stock administrative platform (the “Grant
Summary”) at the Grant Price identified on the Grant Summary.  Unless earlier
terminated, this option shall expire at 5:00 p.m., Eastern time, on the
Expiration Date identified on the Grant Summary.
This option shall not be an incentive stock option as defined in Section 422 of
the Internal Revenue Code of 1986, as amended, and any regulations promulgated
thereunder (the “Code”).  Except as otherwise indicated by the context, the term
“Participant”, as used in this option, shall be deemed to include any person who
acquires the right to exercise this option validly under its terms.
The grant of options under the Plan is made at the discretion of the Company and
the Plan may be suspended or terminated by the Company at any time.
2.                  Vesting Schedule.
This non-qualified stock option shall vest in the aggregate in three equal
annual installments on the day immediately prior to each anniversary of the
grant date.  Specifically, this option shall vest in accordance with the future
vesting schedule indicated on the detailed view of the option as viewed under
your account in the Company’s third-party electronic stock administrative
platform.
The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Expiration Date or the termination of this
option under Section 3 hereof or the Plan.
3.                  Form of Exercise.  Each election to exercise this option
shall be in accordance with the Company’s policies and procedures.
The Participant may purchase less than the number of shares covered hereby,
provided that no partial exercise of this option may be for any fractional
share.
(a)              Continuous Relationship with the Company Required.  Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Participant, at the time he or she exercises this option, is, and has been
at all times since the grant date, an employee, officer or director of, or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”).
(b)              Termination of Relationship with the Company.  If the
Participant ceases to be an Eligible Participant for any reason, then, except as
provided in paragraphs (c) and (d) below, the right to exercise this option
shall terminate 90 days after such cessation (but in no event after the
Expiration Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation.  Notwithstanding the foregoing, if the Participant, prior to the
Expiration Date, violates the non-competition or confidentiality provisions of
any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.
(c)              Exercise Period Upon Death or Disability.  If the Participant
dies or becomes disabled (within the meaning of Section 22(e)(3) of the Code)
prior to the Final Expiration Date while he or she is an Eligible Participant
and the Company has not terminated such relationship for “cause” as specified in
paragraph (d) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the
Expiration Date.
(d)              Termination for Cause.  If, prior to the Expiration Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined in the Plan), the right to exercise this
option shall terminate immediately upon the effective date of such termination
of employment or other relationship.
4.                  Withholding.
No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company or the relevant subsidiaries, or makes
provision satisfactory to the Company or the relevant subsidiaries for payment
of, any relevant withholding taxes and social security required by law to be
withheld in respect of this option.
5.                  Nontransferability of Option.
This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, shall be exercisable only by the Participant; provided, however,
that the gratuitous transfer of this Option by the Participant to or for the
benefit of any immediate family member, domestic partner, family trust or other
entity established for the benefit of the Participant and/or an immediate family
member thereof if, with respect to such proposed transferee, the Company would
be eligible to use a Registration Statement on Form S-8 for the registration of
the sale of the Common Stock subject to such Option under the Securities Act of
1933, as amended; provided, further, that the Company shall not be required to
recognize any such transfer until such time as the Participant and such
authorized transferee shall, as a condition to such transfer, deliver to the
Company a written instrument in form and substance satisfactory to the Company
confirming that such transferee shall be bound by all of the terms and
conditions of the Option; and, provided, further, that no option intended to be
an incentive stock option shall be transferable unless the Board of Directors
shall otherwise permit.
6.                  No compensation for Loss
Under no circumstances on ceasing to be in employment or service of the Company
or a subsidiary, will the Participant be entitled to any compensation for any
loss of any right or benefit or prospective right or benefit under the Plan
which the Participant might otherwise have enjoyed whether such compensation is
claimed by way of damages for wrongful dismissal or other breach of contract or
by way of compensation for loss of office or otherwise howsoever.
7.         Data Protection
(a) The Participant expressly acknowledges that the Company’s processing of his
personal data is necessary:
i.  for the performance of this Irish Stock Option Award Agreement;
ii.  for the legitimate interests of the Company (which includes all the
interests noted in Section 7(b) (i)-(vi) below); and/or
iii.  to comply with the Company’s legal obligations in Ireland and/or other EU
member states in connection with: (a) the Participant’s employment; (b) any
litigation, internal or regulatory investigation; or (c) as otherwise permitted
by the Data Protection Act 1998 or by Regulation EU 2016/679 (the “GDPR”).


(b) The Participant further acknowledges that the Company’s processing of his
sensitive, or special categories of, personal data (which may include
information relating to health, personal characteristics, criminal offences,
allegations of criminal conduct and trade union membership) is necessary:
i. 
to carry out its or their obligations to the Participant in the fields of
employment, social security, and/or social protection;

ii.  for the purposes of preventative or occupational medicine, or the
assessment of working capacity;
iii.  for statistical purposes and equal opportunities monitoring;
iv.  to administer its pensions and benefits schemes;
v.  in connection with the establishment, exercise or defence of legal claims;
and/or
vi.  for reasons of substantial public interest, as further described in the
Company’s data protection policy.
(c)     The processing may include disclosure of personal data and sensitive or
special categories of personal data to third parties including benefit
providers, prospective purchasers or service providers and governmental
authorities.
(d) A separate privacy notice has been provided to you in accordance with
article 13 of the GDPR.
(e) The Participant expressly acknowledges that the Company may transfer such
data outside the European Economic Area (including, in particular, to offices in
the United States) for such purposes and acknowledge that such countries may not
have laws which adequately safeguard such data.        
8. Provisions of the Plan.
This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.